Citation Nr: 0629294	
Decision Date: 09/15/06    Archive Date: 09/26/06

DOCKET NO.  05-15 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


WITNESS AT HEARING ON APPEAL

Appellant 


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from January 1966 to 
December 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  May 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada, wherein the RO denied service connection for 
PTSD.  The veteran perfected a timely appeal to the May 2004 
rating action to the Board.  

In May 2006, the veteran testified before the undersigned 
Veterans Law Judge at the RO in Las Vegas, Nevada concerning 
the issue on appeal.  A copy of the hearing transcript has 
been associated with the claims file. 

On September 11, 2006, the Board granted the veteran's motion 
to advance the appeal on the docket pursuant to the 
provisions of 38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. 
§ 20.900(c) (2005).


FINDING OF FACT

The appellant has a diagnosis of PTSD based upon a 
corroborated stressful event that occurred during his active 
military service in the Republic of Vietnam from December 
1967 to February 1968--being left behind on a salvage boat by 
his ship, USS TULARE (AKA-12), after which he received enemy 
hostile fire (i.e., mortar attacks) while transporting United 
States Marines on the Cua Viet river during the Tet 
Offensive.


CONCLUSION OF LAW

The criteria for establishing entitlement to service 
connection for post-traumatic stress disorder are met.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 3.303, 3.304(f) (2005).





REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

In reaching the foregoing conclusion, the Board observes that 
on November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted.  The VCAA has since been codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
With respect to the veteran's claim for service connection 
for PTSD, given the favorable action taken below, no 
discussion of the VCAA at this point is required with respect 
to the claim. 

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the RO informed the veteran of the latter two 
elements in a May 2006 letter.  Thus, the Board finds no 
prejudice to the veteran in processing with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  Regardless, as noted in the preceding paragraph, 
given the favorable outcome of the veteran's claim for 
service connection for PTSD taken below, the RO will be 
responsible for addressing any notice defect with respect to 
the rating and effective date elements with effectuating the 
award.  

II.  General Service Connection Laws and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303(a) (2005).  If a condition noted during 
service is not shown to be chronic, then generally, a showing 
of continuity of symptoms after service is required for 
service connection.  See 38 C.F.R. § 3.303(b).
Congress has specifically limited entitlement to service 
connection for disease or injury to cases where such have 
resulted in a disability.  See 38 U.S.C.A. §§ 1110, 1131.  
Hence, in the absence of proof of a present disability, 
service connection may not be awarded.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  The Court has held 
that, under the law cited above, "[a] determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  

PTSD Laws and Regulations

Service connection for post-traumatic stress disorder (PTSD) 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred. 38 C.F.R. § 3.304(f) and 38 
C.F.R. § 4.125 (2005) (requiring PTSD diagnoses to conform to 
the criteria in the DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS (4th ed. 1994) (DSM-IV)); 
see also Cohen v. Brown, 10 Vet. App 128 (1997).

A diagnosis of PTSD by a mental health professional is 
presumed to have been made in accordance with the applicable 
diagnostic criteria as to both the adequacy of the 
symptomatology and the sufficiency of the stressors.  Id. at 
140-142. Therefore, the Board cannot reject an 
uncontradicted, unequivocal medical diagnosis of record 
without returning the report for clarification and then 
relying on independent medical evidence providing a basis for 
any such rejection.  Id. at 143-144.  However, as in all 
decisions as to the merits of a claim, it remains the Board's 
responsibility to analyze the evidence that it finds 
persuasive or unpersuasive and provide reasons for the 
acceptance or rejection of any evidence favorable to the 
appellant, including medical evidence.  Id. at 143.

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  
38 C.F.R. § 3.304(f); West v. Brown, 7 Vet. App. 70 (1994).  
Where the veteran did not engage in combat with the enemy, or 
the claimed stressors are not related to combat, the 
veteran's testimony alone is not sufficient to establish the 
occurrence of the claimed stressors, and it must be 
corroborated by credible supporting evidence.  Cohen v. 
Brown, 10 Vet. App. 128 (1997).  Service department records 
must support, and not contradict, the claimant's testimony 
regarding noncombat stressors.  Doran v. Brown, 6 Vet. App. 
283 (1994).

III.  Analysis

In this case, the veteran contends that he has PTSD as a 
result of being left behind on a salvage boat by his ship, 
USS TULARE (AKA-12), after which he received enemy hostile 
fire (i.e., mortar attacks) while transporting United States 
Marines along the Cua Viet river during the Tet Offensive 
from December 1967 to February 1968.  Transcript (T.) at 
pages (pgs.) 3, 4, 9-10, 12-13).  The veteran's DD214, 
reflects that he served aboard the USS TULARE (AKA-12).  His 
military occupational specialty was an engine mechanic.  The 
veteran was awarded the Vietnam Service and National Defense 
Medals and Republic of Vietnam Campaign Medal with Device.)  

After a careful review of the evidence of record, the Board 
finds that service connection for PTSD is warranted.  In 
reaching the foregoing determination, the Board observes that 
when seen in the VA outpatient clinic in July 2004, the 
veteran gave a history of having been involved in combat as 
an engineman during service in Vietnam from 1967 to 1968.  He 
stated that his boat received and exchanged fire, and that 
his boat was in charge of rescuing other boats that were in 
trouble.  The examining physician entered Axis I diagnosis of 
chronic PTSD.  Axis IV diagnoses of constricted social 
network and combat exposure were entered. 

Throughout the duration of the appeal, and in testimony 
before the undersigned Veterans Law Judge in May 2006, the 
veteran has consistently maintained that he has PTSD as a 
result of being left behind on a salvage boat by his ship, 
USS TULARE (AKA-12), after which he received enemy hostile 
fire while transporting United States Marines on the Cua Viet 
river during the Tet Offensive from December 1967 to February 
1968.  Deck logs of the USS TULARE (AKA-12), obtained by the 
veteran from the internet, reflect that from Christmas of 
1967, the USS TULARE (AKA-12) conducted lifts in support of 
[United States] [M]arines battling North Vietnamese and Viet 
Cong forces in the vicinity of He and Cua Vet.  The USS 
TULARE (AKA-12) returned to Subic Bay, [Philippines] for 
overhaul on January 29, 1968 (DD-951).  

In addition, in an undated letter of commendation to the 
veteran, F. Bringle, Vice Admiral of the United States Navy, 
acknowledged the appellant's outstanding performance of duty 
during combat operations against the enemy as an engineer of 
the LCM "Heavy Salvage Boat" attached to the USS TULARE 
(AKA-12) from December 6, 1967 to April 17, 1968.  Finally, 
in a February 1968 "Family-Gram" to his crew, R. D. 
Thompson, Captain USS TULARE (AK-12), summarized the ship's 
activity since its deployment.  Captain Thompson wrote that 
before Christmas, the USS TULARE (AK-12) was ordered to turn 
their landing team cargo over to another LST, the Wexford 
County.  Captain Thompson noted that on "February 16th," 
the USS TULARE picked up "the boats we had left."  

Considering all the evidence of record, and according the 
veteran the benefit of the doubt, the Board finds that 
service connection for PTSD is warranted.  In this regard, 
the Board notes that the evidence shows a diagnosis of PTSD, 
which was provided by a VA physician in July 2004 and was 
based on the veteran's reported stressor that he had PTSD as 
a result of being exposed to combat while serving on a boats 
that received hostile enemy fire in the Republic of Vietnam 
from 1967 to 1968.  The stressor, as reported by the veteran 
to the VA examiner in July 2004, is corroborated by deck logs 
of the USS TULARE (AK-12) and in letters from Navy personnel, 
which contain information reflecting that the appellant had 
been left behind on a salvage boat by his ship, USS TULARE-
(AK-12), after which he received hostile enemy fire while 
transporting United States Marines on the Cua Viet river 
during the Tet Offensive from December 1967 to February 1968.  
Consequently, the Board finds that the veteran has PTSD as a 
result of his military service aboard the USS TULARE (AK-12) 
off the shores of the Republic of Vietnam.  An award of 
service connection for PTSD is therefore warranted. 


ORDER

Service connection for PTSD is granted.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


